Roth rook, C. J.
The evidence shows in a general way that Peter Pearson was a farmer; that he was in debt for his land, and was compelled tó sell it on *55account of said indebtedness. He also sold all of his teams, except that in controversy. He sold the mules, harness and wagon to his wife. She rented the farm from the purchaser, and, with the assistance of her son, carried on the farming business. A question is made whether there was a delivery of the' property to the plaintiff. We think the evidence shows that there was such delivery. The husband ceased to have any control of the farm. He quit farming as a business, and went into the “stone business, and well business.” This amounted to a delivery. The property was exempt from execution as long as it was held by the husband, and as long as his business was that of a farmer. It being exempt from execution, he had the right to sell it or give it away, and his creditors had no right to question his authority to do so. Complaint is made by appellants because the consideration paid for the property by the plaintiff was not all her own, but that it was in part money belonging to her children. It may be the children might object to a wrongful conversion of their money, but that is a matter of no concern to-the defendants. We think we have in these general observations disposed of every question in the case which demands consideration.
Aeeiemed.